Order entered June 9, 2022




                                       In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                No. 05-22-00557-CV

           IN RE CHARTER COMMUNICATIONS, LLC, Relator

           Original Proceeding from the County Court at Law No. 5
                            Dallas County, Texas
                    Trial Court Cause No. CC-20-01579-E

                                      ORDER
                  Before Justices Molberg, Pedersen, III, and Garcia

      Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus. We also DENY relator’s motion for emergency temporary

relief as moot.


                                              /s/   DENNISE GARCIA
                                                    JUSTICE